CAMPBELL, Judge,
dissenting.
I respectfully dissent from the holding of the majority that personal jurisdiction over Hotmix is authorized under the North Carolina long-arm statute, N.C. Gen. Stat. § 1-75.4, and that it does not violate federal due process.
The majority first concludes that personal jurisdiction is proper under the long-arm statute. The long-arm statute provides for personal jurisdiction when an action:
c. Arises out of a promise, made anywhere to the plaintiff or to some third party for plaintiffs benefit, by the defendant to deliver or receive within this State, or to ship from this State goods, documents of title, or other things of value; or
e. Relates to goods, documents of title, or other things of value actually received by the plaintiff in this State from the defendant through a carrier without regard to where delivery to the carrier occurred.
N.C. Gen. Stat. § 1-75.4(5) (1999). This Court has held that when the parties to a contract contemplate shipment to North Carolina, a promise by an out-of-state party to deliver goods to North Carolina through a carrier is sufficient to permit statutory personal jurisdiction under N.C.G.S. § 1-75.4(5)(e). Collector Cars of Nags Head, Inc. v. G.C.S. Electronics, 82 N.C. App. 579, 347 S.E.2d 74 (1986). Based on Collector Cars, the majority holds that Hotmix’s “promise ... to deliver goods to a carrier is sufficient to establish personal jurisdiction over a foreign corporation under the long arm statute.”
The record in the instant case indicates that the contract entered into by the parties contemplated delivery in Indiana “on buyer timely supplied trucks.” A subsequent paragraph adds that the agreement is *31“PRODUCT PRTOE F.O.B. POINT OF ORIGIN ... ,”1 (emphasis in original) and reiterates that “[t]rucks are buyers responsibility.” Not only did the contract contemplate delivery in Indiana on trucks supplied by Hanes, all the evidence is that delivery did in fact occur this way, rather than through a “carrier.” In its complaint, Hanes acknowledges that it “made arrangements to pick up all of the equipment, and made plans to take all items purchased to Lexington, North Carolina,” and that the equipment was to be loaded on “trucks sent to Indiana by Plaintiff.” Furthermore, in his affidavit, Bob Haskin, the president of Hotmix, says that “Mr. Simerson [Hanes’ president] and his agents proceeded to load the trucks with the equipment.” Simerson’s affidavit does not deny this description of the events. Thus the present case is not, as the majority concludes, one of delivery to North Carolina through a common carrier, as in Collector Cars. Rather it is one of delivery in Indiana to Hanes or Hanes’ agents. The location and recipient of delivery are critical distinctions. On the facts of the instant case, I do not believe statutory personal jurisdiction can be supported under N.C.G.S. § 1-75.4(5)(e) or Collector Cars.
Regardless of whether personal jurisdiction is permissible under the long-arm statute,2 jurisdiction in this case would be barred under federal due process. To satisfy the requirements of the due process clause, an out-of-state defendant must have “certain minimum contacts with [the forum state] such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’ ” International Shoe Co. v. Washington, 326 U.S. 310, 316, 90 L. Ed. 95, 102 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463, 85 L. Ed. 278, 283 (1940)). Our Supreme Court has held that “a contractual relationship between a North Carolina resident and an out-of-state party alone does not automatically establish the necessary *32minimum contacts with this State, nevertheless, a single contract may be a sufficient basis for in personam jurisdiction if it has a substantial connection with this State.” Tom Togs, Inc. v. Ben Elias Industries Corp., 318 N.C. 361, 367, 348 S.E.2d 782, 786 (1986) (emphasis in original).
To determine whether Hotmix has sufficient contacts with North Carolina, the majority compares the quantity and quality of the contacts in the instant case with those in Collector Cars, and, finding them analogous, holds that personal jurisdiction over Hotmix is consistent with the due process clause. I disagree. Collector Cars is distinguishable from the instant case. It is true that in both cases an out-of-state defendant sought business through advertisements in a national magazine with circulation in North Carolina, received an order from a North Carolina company, and mailed to North Carolina an unsigned contract which was then signed within North Carolina. However, in Collector Cars payment was mailed from North Carolina to California and the defendant promised to ship the goods from California through a carrier. In the instant case, Hanes hand delivered the final payment to Hotmix in Indiana. More importantly, the contract called for delivery to trucks supplied by Hanes in Indiana, and when the delivery took place, Hanes’ employees were present to take possession of the goods and load them on trucks supplied by Hanes. Hotmix’s contacts with North Carolina are significantly less substantial than those of the defendant in Collector Cars, and, therefore, Collector Cars cannot be considered controlling.
The majority also notes that the parties had a previous contract and suggests that this previous contract is an additional contact for establishing in personam jurisdiction. The instant case is one of “specific jurisdiction” in that the suit arises from Hotmix’s contacts with North Carolina. See Fraser v. Littlejohn, 96 N.C. App. 377, 383, 386 S.E.2d 230, 234 (1989). Past contractual activities can be considered to establish the minimum contacts necessary for jurisdiction, even in cases of specific jurisdiction. See ETR Corporation v. Wilson Welding Service, 96 N.C. App. 666, 386 S.E.2d 766 (1990). However, the “prior agreement” of the parties in this case is actually a marketing agreement executed the same day as the contract at issue. There is no evidence of prior business activity in North Carolina by Hotmix. Hotmix never entered North Carolina to negotiate or perform the marketing agreement. Indeed, there is no evidence to suggest that there was any performance at all under the marketing agreement. Thus this “prior agreement” of the parties does not lend support to *33the argument that Hotmix has sufficient minimum contacts with North Carolina to be subject to its jurisdiction.
In Stallings v. Hahn, 99 N.C. App. 213, 392 S.E.2d 632 (1990), this Court held that personal jurisdiction could not be exercised under the due process clause where (1) defendant placed an advertisement in a national magazine which circulated in North Carolina, (2) defendant returned a telephone call of the plaintiff to North Carolina, (3) plaintiff mailed a $200.00 cashier’s check to defendant in Pennsylvania, and (4) delivery of the goods was expected to take place in Pennsylvania. The facts of the present case are so similar to Stallings that I find it to be controlling. For that reason, I conclude that personal jurisdiction is not permissible under the due process clause.
Finally, I would point out that I believe the majority is correct that “[t]he standard of review of an order determining jurisdiction is whether the findings of fact by the trial court are supported by competent evidence in the record; if so, this Court must affirm the order of the trial court.” Replacements LTD v. Midwesterling, 133 N.C. App. 139, 141, 515 S.E.2d 46, 48 (1999). Using this standard of review, I would affirm the trial court’s order of dismissal.

. Sale F.O.B. point of origin is further indication of Hotmix’s attempt to contractually provide for “delivery” of the goods in Indiana. See N.C. Gen. Stat. § 25-2-319, N.C. Comment (1999).


. Some cases have held that North Carolina’s long-arm statute is properly construed as extending to the farthest reaches permissible under the due process clause. Dillon v. Funding Corp., 291 N.C. 674, 676, 231 S.E.2d 629, 631 (1977); Bruggeman v. Meditrust Acquisition Co., 138 N.C. App. 612, 616-17, 532 S.E.2d 215, 218, appeal dismissed and disc. review denied, 353 N.C. 261, 546 S.E.2d 90 (2000); Jordan v. Bridges, 978 F. Supp. 659 (E.D.N.C. 1997). Under this interpretation, the two-part inquiry collapses into the single question of whether jurisdiction is proper under the due process clause. Bruggeman, 138 N.C. App. at 617, 532 S.E.2d at 218. On the other hand, some cases, including the majority opinion here, continue to hold that the analysis is two-part: first a statutory inquiry and then a constitutional inquiry. See, e.g., Johnston County v. R.N. Rouse & Co., 331 N.C. 88, 95, 414 S.E.2d 30, 35 (1992); Saxon v. Smith, 125 N.C. App. 163, 168, 479 S.E.2d 788, 791 (1997).